Citation Nr: 1456057	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-29 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a seizure disorder,
claimed as aggravated by VA hospital treatment in October 2008.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1960 to
March 1961.  This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 2009 rating decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in Seattle, Washington.  The Fort Harrison, Montana
RO currently has jurisdiction of the case.  In February 2011, a videoconference
hearing was held before the undersigned; a transcript of the hearing is associated
with the record.  In May 2011 and December 2013, the Board remanded the case to the RO for additional evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that while hospitalized for a seizure disorder in October 2008, he was over-medicated or inappropriately medicated and as a result his seizure disorder worsened to the extent that he is no longer able to work.  He testified in February 2011 that November and December 2010 VA treatment records show a seizure disorder of greater severity.  

The Board last remanded this case to the RO in December 2013 for the RO to initially consider additional evidence the Veteran had submitted in support his claim.  On remand, the RO undertook additional development to include obtaining updated VA treatment records (from medical centers in Portland and Fort Harrison) and private records from healthcare providers who have treated the Veteran for seizures since October 2008.  Such records show among other things that the Veteran was hospitalized for his seizures again in March 2011.  Thereafter, the RO obtained another medical opinion in September 2014 to address the questions concerning this appeal.  

In November 2014 written argument The Veteran's representative, , challenged the adequacy of the September 2014 medical opinion on two bases.  First, he argued that the RO should have obtained an opinion from an appropriate specialist, instead of a physician's assistant who consulted (to unknown degree) with a physician, given that the Veteran's seizure history was acknowledged by the physician's assistant (as well as by other VA examiners of record) to be very complex.  The representative also pointed out that the extent of the consultation was not made apparent in the report and that the consulting physician was not a neurologist.  Second, he argued that the September 2014 medical opinion was based on an inaccurate factual premise, i.e., that the Veteran's post-2008 seizure disorder was the result of noncompliance with prescribed medications.  While medical reports from a March 2011 hospitalization do reflect noncompliance, records of a seizure and subsequent emergency room visit in December 2010 indicate the Veteran was adequately medicated.  

In view of the foregoing, a medical opinion from a specialist in neurology is in order.  Previously, in a September 2011 addendum to a June 2011 report, a VA neurologist (Dr. Dietz) had rendered an opinion, but he did not have the benefit of review of the records that have since been added to the file.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure an addendum medical opinion by a specialist in neurology regarding whether or not the Veteran's seizure disorder increased in severity due to or as a result of his October 2008 VA hospital treatment.  The Veteran's entire VA record should be reviewed by the consulting physician  in conjunction with the examination.  

The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's seizure disorder increased in severity, beyond the natural progression of the underlying disease, as a result of the treatment he received at the VA hospital in October 2008?  If the answer to the question is no, then the inquiry ends and no further questions need to be addressed.  However, if the answer to the question is yes, then the examiner should identify the additional pathology, symptoms, and functional impairment that reflect the increase, and provide an opinion as to the following:

 (a).  Is it at least as likely as not (a 50 percent or greater probability) that such increase in disability was the direct result of VA carelessness, negligence, lack of proper skill, or erroneous judgment involving the treatment of the Veteran's seizure disorder to include the type, manner, and timing in which the medications were administered and/or discontinued?; and 

(b).  Is it at least as likely as not (a 50 percent or greater probability) that such increase in disability was not reasonably foreseeable in relation to the treatment/care that was provided? 

The examiner should consider, and comment as necessary, on pertinent evidence in the file, including the Veteran's repeated complaints on VA treatment records and in hearing testimony, as well as the VA examination reports of December 2010 (by Dr. Normantin), June 2011 (by S. Hubbard, a family nurse practitioner) with an addendum of September 2011 (by Dr. Dietz), and September 2014 (by L. Brown, a certified physician's assistant, in consult with Dr. Normantin). 

The examiner is requested to provide a complete rationale for each opinion expressed. 

2.  Following completion of the foregoing, the AOJ should readjudicate the claim.  If the decision remains adverse to the Veteran, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  Then, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

